Citation Nr: 0527698	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and/or sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for allergic rhinitis and/or sinusitis.  
This case was previously before the Board in August 2003, at 
which time it was remanded.  The case is again before the 
Board for appellate consideration.

The Board notes that the veteran indicated on his substantive 
appeal submitted in August 2000 that he wanted to testify at 
a hearing before a Veterans Law Judge at the RO.  In May 
2001, he revised his hearing request and noted that he would 
testify at a hearing at the RO before a Decision Review 
Officer.  The Board notes that a hearing was scheduled in 
September 2001, but that the veteran failed to report for it.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's rhinitis/sinusitis documented following service 
cannot be disassociated from the in-service findings of these 
conditions.


CONCLUSION OF LAW

Allergic rhinitis/sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in September 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and private medical 
records, the report of a VA examination and statements 
submitted on behalf of the veteran.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim consists of 
service medical records disclosing that the veteran was seen 
on a number of occasions for complaints involving nasal 
congestion.  When he was seen in December 1998, it was 
reported that he had ongoing sinus problems.  Assessments of 
sinusitis, possible allergic asthma and rhinitis were noted 
in the service medical records.  Additional service medical 
records in July 1999 reflect that the veteran had a history 
of a septoplasty five days earlier.  Following a VA 
examination in December 1999, the diagnosis was history of 
sinusitis, post-septoplasty, for control of symptoms.  The 
examiner commented that the physical findings were consistent 
with allergic rhinitis, and that allergy complaints were 
present in the nose, sinus, larynx and pharynx.  She added 
that if the symptoms progress to acute sinusitis from 
allergic rhinitis, it primarily involved the sinus.  The 
Board also notes that bilateral maxillary sinusitis was 
present on X-ray study in March 2001.

Thus, the record establishes that the veteran was treated 
during service for rhinitis and sinusitis, and that these 
conditions have been found following service.  There is no 
medical evidence to the contrary.  Accordingly, the Board 
concludes that the evidence supports the claim for service 
connection for allergic rhinitis/sinusitis.  


ORDER

Service connection for allergic rhinitis/sinusitis is 
granted.


REMAND

The veteran's claim for service connection for tinnitus was 
denied by the RO in a February 2000 rating decision.  The 
veteran appealed this determination.  Based on the receipt of 
additional evidence, including the report of a VA examination 
in April 2004, the RO, by rating action dated in February 
2005, granted service connection for tinnitus, and assigned a 
10 percent evaluation, effective October 1999.  The veteran 
submitted a notice of disagreement with the assigned rating 
in September 2005.  It is noted that a statement of the case 
has not been issued on the claim for entitlement to an 
initial rating in excess of 10 percent for tinnitus.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a Statement of the 
Case reflecting its adjudication of the 
issue of entitlement to an initial rating 
in excess of 10 percent for tinnitus.  
The appellant should be afforded the 
appropriate period of time to respond.  
If the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


